Concurring Opinion by
LEVINSON, J.
I fully concur in the opinion of the court, including its citation of Lee v. Corregedore, 83 Hawai'i 154, 159, 925 P.2d 324, 329 (1996), for the proposition that “a ‘special relationship’ between DHS and Minor is required to give rise to a duty on DHS’s part to protect Minor from harm.” Opinion of the court at 287, 178 P.3d at 563. I write additionally, however, solely to emphasize that I continue to adhere to my disagreement in Lee v. Corregedore, “for at least four reasons, with the calculus employed by the majority in [that] case in determining whether ... a ‘special relationship’ ” existed between Corregedore, the Veterans Services Counselor employed by the State of Hawaii Department of Defense, and Perreira, the deceased veteran-counselee. See id. at 173-87, 925 P.2d at 343-57 (Levinson, J., dissenting, joined by Klein, J.). As such, I still believe that that appeal was wrongly decided.